Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022; 02/24/2021 & 08/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Stefanopoulou et al. (U.S. 2020/0313152 A1) in view Joe et al. (U.S. 2016/0259011 A1) and further view of Rink et al. (U.S. 2015/0323607 A1).
 Regarding claim 1, Stefanopoulou et al. disclose a method for determining an internal gas generation acceleration section of a secondary battery (see par. 0065, wherein determine whether gas generation by the battery cell exists by comparing a reference level of the reference electrical signal and a signal representative of the second electrical signal) the method comprising: 
measuring a closed circuit voltage and an open circuit voltage according to a charge amount of the secondary battery while charging the secondary battery (see pars. 0120 & Fig. 10 B); and 
determining (via controller) a section in which an internal gas generation amount of the secondary battery is rapidly increased (see par. 0079, wherein measured electrical output of an undamaged battery cell pressure sensor can be distinguished from a distinct increase in measured electrical output of the battery cell pressure sensor due to gas generation and/or an internal short circuit) from the  SOC-CCV profile (see Fig. 10B) and the SOC-OCV profile (see pars. 0067-0068 & 0071, wherein the controller executes the program stored in the controller to determine whether gas generation by the battery cell exists, wherein battery cell exists are represent location or section of battery cells).
Stefanopoulou fails to disclose the step of deriving the closed circuit voltage profile according to the charge amount and an open circuit voltage profile according to the charge amount.  
In related art, US 2016/025011 to Joe et al. discloses the step of deriving the open circuit voltage profile according to the charge amount as disclose in paragraph 0115 (see Fig. 3, wherein the discharge voltage profile of the lithium secondary battery including the blended positive electrode material has a voltage plateau when the open-circuit voltage is close to approximately 3.2 V. Further, the voltage plateau can be observed to be the same, even by measuring the open-circuit voltage per SOC).  
U.S. 2015/0323607 to Rink et al. disclose the closed circuit voltage profile as seen in par. 0048 and claim 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage profile taught by Stefanopoulou to be able to derive the closed circuit voltage profile according to the charge amount and an open circuit voltage profile according to the charge amount as taught by Joe et al. and Rink et al. One would be motivated to make such a modification in order to measure the closed circuit voltage CCV and the open circuit voltage OCV according to the charge amount SOC may be performed in order to archive the voltage of the secondary battery can be measured in real time while applying current to the secondary battery so that the voltage profile may be formed using the stored voltage measurement value (see Joe’s pars. 0322-0324 & Rink’s par. 0048).

    PNG
    media_image1.png
    402
    638
    media_image1.png
    Greyscale

As To claim 2, Stefanopoulou fails to disclose the step of wherein in the SOC-CCV profile, a section, in which the closed circuit voltage is continuously increased and a slope of the SOC- OCV profile is decreased, is determined as the section in which the gas generation amount is rapidly increased.
In related art, US 2016/025011 to Joe et al. discloses the step of wherein in the SOC-CCV profile, a section, in which the closed circuit voltage is continuously increased and a slope of the SOC- OCV profile is decreased, is determined as the section in which the gas generation amount is rapidly increased (see Fig. 3 & par. 0161), and U.S. 2015/0323607 to Rink et al. disclose the closed circuit voltage profile (see par. 0048 and claim 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage profile taught by Stefanopoulou to be able to deriving the closed circuit voltage profile according to the charge amount and an open circuit voltage profile according to the charge amount as taught by Joe et al. and Rink et al. One would be motivated to make such a modification in order to measuring the closed circuit voltage CCV and the open circuit voltage OCV according to the charge amount SOC may be performed in order to archive the voltage of the secondary battery can be measured in real time while applying current to the secondary battery so that the voltage profile may be formed using the stored voltage measurement value (see Joe’s pars. 0322-0324 & Rink’s par. 0048).
As To claim 3, Stefanopoulou et al. disclose wherein the section in which the gas generation amount increases (via the swelling forces of the battery cell due to gas increase therefore voltage profile of SOC & CCV also base on the gas forces see par. 0071 & Gas Evolution Model in par. 0143) rapidly is a charge amount section in which a slope of the SOC-CCV profile is the same as or increased compared to a slope of the SOC-CCV profile of a previous section, and the slope of the SOC-CCV profile decreases in a subsequent section (wherein SOC-CCV profile depending on gas pressure via the gas law as disclose in pars. 0146-0147).
As To claim 4, Stefanopoulou et al. disclose wherein the section in which the gas generation amount increases rapidly is a charge amount section in which the slope of the SOC-CCV profile increases more than 1.2 times compared to the previous section (via controller as seen in Fig. 10B & par. 0073, wherein the controller is in electrical communication with the voltage sensor. The controller executes the program stored in the controller to determine whether gas generation by the battery cell exists by comparing a reference voltage level received from the voltage sensor at the reference time and a second voltage level received from the voltage sensor at the second time. The controller can be configured to execute the program stored in the controller to determine that gas generation by the battery cell exists when the second voltage level drops below the reference voltage level by a predetermined amount. Alternatively, a signal representative of the second voltage level (e.g., a derivative of the second voltage level versus time) can be compared to the reference voltage level. Alternatively, a signal representative of the second voltage level (e.g., a derivative of the second voltage level versus time) can be compared to a signal representative of the reference voltage level).
Claims 5-6 add limitations wherein in the section in which the gas generation amount increases rapidly, a slope change rate of the SOC-OCV profile is less than + 5%, or a change value in the open circuit voltage is + 10 to 200 mV.   Even though Stefanopoulou et al. disclose the gas generation amount changes as seen in Fig. 6 and Par. 0088.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the generation amount increases to receive a less than + 5%, or a change value in the open circuit voltage is + 10 to 200 mV because it has been held that changes in user inputs, formula/equations, location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
As To claim 7, Stefanopoulou et al. disclose wherein the section in which the gas generation amount increases (via the swelling forces of the battery cell due to gas increase therefore voltage profile of SOC & CCV also base on the gas forces see par. 0071 & Gas Evolution Model in par. 0143) rapidly is a charge amount section in which a slope of the SOC-CCV profile is the same as or increased compared to a slope of the SOC-CCV profile of a previous section, and the slope of the SOC-CCV profile decreases in a subsequent section (wherein SOC-CCV profile depending on gas pressure via the gas law as disclose in pars. 0146-0147).
Stefanopoulou fails to disclose the closed circuit voltage and the open circuit voltage.  
In related art, US 2016/025011 to Joe et al. discloses wherein the step of deriving the open circuit voltage profile according to the charge amount as disclose in paragraph 0115 (see Fig. 3, wherein he discharge voltage profile of the lithium secondary battery including the blended positive electrode material has a voltage plateau when the open-circuit voltage is close to approximately 3.2 V. Further, the voltage plateau can be observed to be the same, even by measuring the open-circuit voltage per SOC).  U.S. 2015/0323607 to Rink et al. disclose the closed circuit voltage profile as seen in par. 0048 and claim 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage profile taught by Stefanopoulou to be able to derive the closed circuit voltage profile according to the charge amount and an open circuit voltage profile according to the charge amount as taught by Joe et al. and Rink et al. One would be motivated to make such a modification in order to measuring the closed circuit voltage CCV and the open circuit voltage OCV according to the charge amount SOC may be performed in order to archive the voltage of the secondary battery can be measured in real time while applying current to the secondary battery so that the voltage profile may be formed using the stored voltage measurement value (see Joe’s pars. 0322-0324 & Rink’s par. 0048).
As To claim 8, Stefanopoulou et al. disclose wherein the secondary battery includes one or more small cells having a capacity of 1 Ah or less, and the small cells are electrically connected to each other (see pars. 0071-0072) .
As To claim 9, Stefanopoulou et al. disclose wherein an internal gas generation acceleration section for a medium-large cell module is predicted by charging the small cell under a simulation condition of the medium-large cell module (small cells and large cell are a function of smaller or larger short resistance or large ISC areas in which discloses in pars. 0128 & 0162).
As To claim 10, Stefanopoulou et al. disclose wherein the simulation condition of the medium-large cell module is a condition that a front surface of the small cell is wrapped with a heat insulating member in order to block a heat leakage to an outside (see par. 0125 & 0128).
Claim 11 adds limitation where the medium-large cell module includes one or more medium-large cells having a capacity of 20 Ah or more. Stefanopoulou et al. disclose in par. 0109 wherein battery cell with 4.5Ah.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the cell module to receive 20Ah or more because it has been held that changes in location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
As To claim 12, Stefanopoulou et al. disclose wherein the medium-large cell module is used as a power source for an electric vehicle, a hybrid electric vehicle, a plug-in hybrid electric vehicle, or a power storage device (see par. 0090 and 0103). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		April 29, 2022.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858